     Case 2:18-cv-02959-JAM-DB Document 11 Filed 03/04/19 Page 1 of 3



 1     CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
 2     Phyl Grace, Esq., SBN 171771
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5
       San Diego, CA 92131
 6     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 7
       Attorneys for Plaintiff
 8
        CLAUDIA M. QUINTANA
 9      City Attorney, SBN 178613
10      BY: KATELYN M. KNIGHT
        Deputy City Attorney, SBN 264573
11      CITY OF VALLEJO, City Hall
12      555 Santa Clara Street, P.O. Box 3068
        Vallejo, CA 94590
13      Tel: (707) 648-4545
14      Fax: (707) 648-4687
        Email: katelyn.knight@cityofvallejo.net
15      Attorneys for Defendants, CITY OF VALLE
16
                             UNITED STATES DISTRICT COURT
17                          EASTERN DISTRICT OF CALIFORNIA
18
19     JERRY KRAUS,                            Case No. 2:18-CV-02959-JAM-DB
20             Plaintiff,                      Joint Notice of Settlement and
21                                             Request to Vacate All Currently
         v.                                    Calendared Dates
22
       CITY OF VALLEJO; and Does 1-10,         [Proposed] Order filed concurrently
23                                             herewith
24             Defendants.

25
26
           TO THE HONORABLE COURT:
27
           PLEASE TAKE NOTICE that the Parties have reached a settlement in
28
     this matter. The Parties are in the process of preparing settlement documents

                                          1

     Joint Notice of Settlement and Request to Vacate All Currently Calendared
     Dates
     Case 2:18-cv-02959-JAM-DB Document 11 Filed 03/04/19 Page 2 of 3



 1   and will file a Stipulation of Dismissal as soon as the settlement agreement has
 2   been executed and the payment term fulfilled. The Parties therefore, apply to
 3   this Honorable Court to vacate all currently set dates with the expectation that
 4   the Joint Stipulation for Dismissal with prejudice as to all parties will be filed
 5   within 90 days.
 6
     Dated: March 4, 2019              CENTER FOR DISABILITY ACCESS
 7
 8
                                       By: /s/ Chris Carson
 9
                                              Chris Carson
10                                            Attorneys for Plaintiff
11
12
     Dated: March 4, 2019
13
14
                                       By: /s/ Katelyn M. Knight
15
                                             Katelyn M. Knight
16                                           Deputy City Attorney
                                             Attorney for Defendant
17                                           CITY OF VALLEJO
18
19
20
21
22
23
24
25
26
27
28

                                             2

     Joint Notice of Settlement and Request to Vacate All Currently Calendared
     Dates
     Case 2:18-cv-02959-JAM-DB Document 11 Filed 03/04/19 Page 3 of 3



 1
 2
 3                        SIGNATURE CERTIFICATION
 4
 5
     I hereby certify that the content of this document is acceptable to Katelyn M.
 6
     Knight, counsel for City of Vallejo, and that I have obtained authorization to
 7
     affix her electronic signature to this document.
 8
 9
     Dated: March 4, 2019             CENTER FOR DISABILITY ACCESS
10
11                                    By: /s/ Chris Carson
                                             Chris Carson
12                                           Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Notice of Settlement and Request to Vacate All Currently Calendared
     Dates
